Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document     Page 1 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document     Page 2 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document     Page 3 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document     Page 4 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document     Page 5 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document     Page 6 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document     Page 7 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document     Page 8 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document     Page 9 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document    Page 10 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document    Page 11 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document    Page 12 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document    Page 13 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document    Page 14 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document    Page 15 of 16
Case 2:09-bk-26198-BR   Doc 98 Filed 08/16/21 Entered 08/16/21 11:59:59   Desc
                        Main Document    Page 16 of 16
